Per Curiam.
The newspaper article alleged in the complaint does not sustain the pleaded innuendoes that it charges plaintiff, a member of Congress, with having been in association with criminals or criminal activities, that he was lending his political office to the accomplishment of criminal ends, or that his political activities were directed to criminal and unlawful ends and purposes or in aid of persons engaged in criminal activities. The statement in the article that money was pledged for plaintiff’s mayoralty campaign at a meeting attended by a night club operator, a Harlem racket chief, and plaintiff, himself, does not charge that these persons contributed nor that he accepted their assistance or furthered their activities. The same is true of the further statement that the racket boys would like to help plaintiff pull votes away from Mayor O’Dwyer and hope for the election of Newbold Morris. The article alleged is not libelous per se.
The order appealed from should be reversed and defendant’s motion to dismiss the complaint as insufficient in law should be granted, with $10 costs and printing disbursements.